Citation Nr: 0004356	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hiatal 
hernia, prior to June 8, 1993.

1.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1982 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination granted service connection for a hiatal 
hernia and assigned a noncompensable evaluation, effective 
May 29, 1992, and denied entitlement to service connection 
for allergic rhinitis.  The veteran filed a timely 
substantive appeal.  

In an April 1996 rating decision, the RO increased the 
veteran's hiatal hernia disability from noncompensable to 10 
percent disabling, effective June 8, 1993.  

In a November 1996 rating decision, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation, effective May 29, 1992.  The 
veteran filed a timely notice of disagreement.  

In a September 1997 rating decision, the RO increased the 
veteran's allergic rhinitis disability from noncompensable to 
10 percent disabling, effective May 29, 1992.  

The veteran continues to disagree with the assigned 
evaluations for both hiatal hernia and allergic rhinitis.  
The Court of Appeals for Veterans Claims (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

During the veteran's December 1998 examination, the examiner 
noted that the veteran had been followed up by the 
gastrointestinal service wherein he was prescribed Pepcid.  
He noted that the veteran's last appointment was in December 
1997.  He also reported that the veteran had been followed up 
in the ear, nose, and throat clinic with his last visit in 
November 1997 for cerumen impaction in the left ear and acute 
pharyngitis, bronchitis, and acute sinusitis.  These records 
have not been associated with the claims file.  However, they 
are constructively before the Board, and there is a duty to 
obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992).

The Board also notes that in his July 1999 VA Form 646, the 
veteran's representative argues that the December 1998 VA 
examiner evaluated the veteran without the benefit of review 
of the veteran's claim folder.  The Board is of the opinion 
that additional medical examination is in order.

Under these circumstances, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the appellant 
so that he can provide the names and 
addresses of all medical facilities from 
which the veteran received treatment 
relating to his service connected 
disabilities currently on appeal.  The RO 
should obtain any records reported by the 
appellant and not already of record, and 
associate those records with the claims 
folder.

2.  The RO should take all necessary 
steps to obtain the veteran's complete VA 
medical records dated from 1997 to 
present.  The records should be 
associated with the claims folder.

3.  The veteran should be afforded a VA 
medical examination to determine the 
current severity of his service-connected 
allergic rhinitis and hiatal hernia.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted and results 
reported in detail.  The report of 
examination should include a detailed 
account of all manifestations of the 
veteran's allergic rhinitis.  
Specifically, the examining physician 
should be requested to comment on the 
presence or absence of any crusting, 
scabbing, purulent discharge and 
headaches; the frequency and severity of 
any incapacitating recurrences should 
also be noted.  The examination report 
for hiatal hernia should comment on the 
presence or absence of epigastric 
distress, dysphagia, pyrosis and 
regurgitation, and on any impairment of 
health resulting from the hernia.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order. By this remand, the Board intimates no opinion as to 
any final outcome warranted. No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




